Citation Nr: 0519422	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tahiry, Law Clerk 





INTRODUCTION

The veteran served on active duty from August 1946 to 
December 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for tinnitus and bilateral hearing loss. 


FINDINGS OF FACT

1.  The competent evidence of record does not show a current 
diagnosis of tinnitus.

2.  The preponderance of the evidence is against establishing 
that bilateral hearing loss is attributable to the veteran's 
military service.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by military service; and a sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 
(2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there are no issues as to providing an appropriate 
application form or completeness of an application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In the February 2002 letter, 
VA notified the claimant that he was responsible to support 
his claims with appropriate evidence.  He was also informed 
that VA would attempt to obtain all relevant evidence in the 
custody of any VA or private facility he identified.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for his disabilities, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also advised of the VCAA.  Further, the 
letter as well as the November 2003 Statement of the Case 
notified the veteran of the regulations governing claims for 
service connection.  Therefore, the Board finds that the duty 
to notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained 
and associated with the claims file all of the veteran's 
available service medical records. Moreover, following the 
February 2002 VA request for any information or evidence the 
veteran considered relevant to his claims, the veteran 
reported that he received all of his treatment at the Bath VA 
Medical Center and from the Southern Tier Audiology 
Association.  The RO thereafter obtained and associated these 
records with the claims file.  

The RO did not provide the veteran with an examination.  On 
the one hand, the United States Court of Appeals for Veterans 
Claims (Court) has interpreted 38 U.S.C.A. § 5103A as 
requiring VA to obtain a medical opinion in any compensation 
claim in which the veteran provides medical evidence of a 
current disability, lay evidence of an in-service disease or 
injury, and lay evidence of continuing symptomatology since 
service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
The Court implied that an opinion in this situation is 
necessary, regardless of the contradictory evidence of record 
regarding an in-service disease or injury or any finding 
regarding the credibility or probative value of the veteran's 
statements.

On the other hand, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) reviewed the relevant 
subsection of the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C), in Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that his hearing 
disorders were caused by exposure to rifle and machine gun 
fire on the firing range while in service.  As will be more 
fully explained below, his service medical records are silent 
for any complaints or clinical findings pertaining to 
tinnitus or hearing loss, and there is no competent evidence 
of either disorder for approximately 51 years following his 
separation from service.  For these reasons the Board finds 
that a medical opinion is not necessary to decide the claim, 
in that any such opinion could not establish the existence of 
the claimed in-service injury.  Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history).

The record also shows that the appellant was advised of what 
evidence VA had requested and notified in the statement of 
the case, supplemental statement of the case, and in the 
aforementioned letters of what evidence had been received.

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection Claims 

The veteran contends that his current tinnitus and bilateral 
hearing loss were caused by his exposure to rifle and machine 
gun fire during his military service.  It is requested that 
the veteran be afforded the benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service was not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

VA regulations also provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has tinnitus and/or bilateral 
hearing loss, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

As to entitlement to service connection for tinnitus, the 
Board finds that the record, which includes the veteran's 
November 1947 separation examination as well as a January 
1998 private audiological examination and audiology treatment 
records from the Bath VA Medical Center, dated from October 
2001 to July 2003, do not include a diagnosis of tinnitus.  
In fact, during the veteran's private examination in January 
1998, while he described an "awareness of bilateral 
tinnitus," the audiologist did not diagnose tinnitus. 

Thus, because none of the medical evidence of record includes 
a diagnosis of tinnitus, service connection for tinnitus is 
denied.  38 U.S.C.A. §§ 5107, 1110, 1131; 38 C.F.R. 
§ 3.304(f).

As to entitlement to service connection for bilateral hearing 
loss, the available service medical records, which consist of 
August 1946 enlistment and a November 1947 separation 
examinations, are devoid of any complaints, findings, or 
diagnoses pertaining to hearing loss.  In fact, at his 
November 1947 separation examination, the hearing test 
(whispered voice) was 15/15 bilaterally.  Moreover, the 
record does not contain any evidence of the veteran being 
treated for hearing loss between his December 1947 separation 
from military service and January 1998.  In January 1998, the 
veteran was diagnosed with bilateral sensorineural hearing 
loss.  That diagnosis has continued since.

Initially, the Board finds that, given the length of time 
between the veteran's separation from military service in 
December 1947 and the January 1998 diagnosis of bilateral 
hearing loss, that the medical record is against finding a 
continuity of objectively verifiable symptomatology.  
38 C.F.R. § 3.303(d).

Moreover, the record is devoid of any medical opinion 
evidence linking the veteran's current bilateral hearing loss 
to military service.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, 
the Board notes that the post service medical evidence does 
not show the veteran being diagnosed with a sensorineural 
hearing loss until more then one year after his separation 
from military service.  Therefore, the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 are of no help to the veteran.  

As to the veteran's written statements, lay witnesses are 
competent to describe painful experiences and symptoms that 
result there from.  Nevertheless, because the appellant is 
not trained in the field of medicine, he is not competent to 
provide a medical diagnosis or nexus evidence linking a 
current disorder to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his statements 
are not probative evidence as to the issues on appeal.

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran has tinnitus 
and/or bilateral hearing loss due to military service.  Thus, 
entitlement to service connection for tinnitus and bilateral 
hearing loss is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


